DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
 	The abstract of the disclosure is objected to because it is the same as U.S. Patent No. 10,037,760.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  “identify” in claims 1 and 11 should be “identity”.  “Subsword” in claim 1, line 3 should be “subword”. “Subsword” in claim 11, line 8 should be “subword”. Appropriate correction is required.
Claim 12 should depend on claim 11, not claim 1. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,037,760 (cited by Applicant). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method and system comprising: obtaining, by data processing hardware, enrollment audio data representing a particular user speaking an enrollment phrase, the enrollment phrase comprising at least one subword for which no stored enrollment audio data representing the user speaking the subword has been obtained, receiving, at data processing hardware, a request to verify an identity of an unverified user, in response to receiving the request to verify the identity of the unverified user, prompting, by the data processing hardware, the unverified user to speak a verification utterance, receiving, at the data processing hardware, verification audio data representing the unverified user speaking the verification utterance, determining, by the data processing hardware, whether the unverified user speaking the verification phrase comprises the particular user who spoke the enrollment phrase based on the enrollment audio data and the verification audio data, and in response to determining that the unverified user speaking the verification phrase comprises the particular user who spoke the enrollment phrase, verifying, by the data processing hardware, an identity of the unverified user as the particular user.

Claims 1,2,9, and 10 of the instant application are similar to claim 1 of U.S. Patent No. 10,037,760. Verifying the identity is the same as classifying the unidentified user as the particular user. The predetermined phrase is the enrollment phrase.  


Claim 4 of the instant application is similar to claim 2 of U.S. Patent No. 10,037,760. 
Claim 5 of the instant application is similar to claim 7 of U.S. Patent No. 10,037,760. Claims 6,7, and 8 of the instant application are similar to claim 4 of U.S. Patent No. 10,037,760. The enrollment phrase is spoken multiple times.

Claims 11,12,15,17,19, and 20 of the instant application are similar to claim 7 of U.S. Patent No. 10,037,760. Verifying the identity is the same as classifying the unidentified user as the particular user. The predetermined phrase is the enrollment phrase.  
Claims 13 and 18 of the instant application are similar to claim 9 of U.S. Patent No. 

10,037,760.

Claim 14 of the instant application is similar to claim 8 of U.S. Patent No. 10,037,760.

Claim 16 of the instant application is similar to claim 10 of U.S. Patent No. 10,037,760.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        February 10, 2021